NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0776-17T3

SUJIN YOO,

          Plaintiff-Appellant,

v.

NAIYA J. PATEL and
BOROUGH OF FAIRVIEW,

     Defendants-Respondents.
______________________________

                    Submitted September 24, 2018 – Decided December 18, 2018

                    Before Judges Messano and Fasciale.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Docket No. L-0764-16.

                    Jae Lee Law, PC, attorneys for appellant (Shane A.
                    Sullivan, of counsel and on the briefs).

                    Keenan & Doris, LLC, attorneys for respondents
                    (Joanne M. Venino, of counsel and on the brief).

PER CURIAM
     The matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.

     Dismissed.




                                                                           A-0776-17T3
                                        2